Lumpkin, J.

1. A claim case Raving been tried upon its merits without objection to the sufficiency of the claim bond, and afterwards coming on for trial more than twelve years after issue 'had originally been joined, it was then too late to move to dismiss the claim on the ground that such bond was defectively executed.
2. Where a joint claim to land which had been levied upon was filed by several persons, and one of them subsequently died, it was error, over objection of the plaintiff in execution, to order the case to trial without having a proper party, or parties, made in place of the deceased claimant.
3. As this case was heard without proper parties, all the pro*238ceedings at the trial, and the result reached, were necessarily ■erroneous. Judgment reversed*
July 13, 1896. By two Justices.
Levy and claim. Before D. M. Roberts, judge pro luw vice. "Wilcox superior court. September term, 1895.
Jtilm S. M-artin, for plaintiff.